Case 1:17-cr-00630-ER Document 23 Filed 10/17/18 Page 1 of 1

C 0 V l N G T 0 N Arlo Devlin-Brown
BE|JlNG BRUSSELS DUBA| FRANKFURT JOHANNESBURG covington & Burhng LLP
LONDON LOS ANGELE$ NEW YORK SAN FRANC|SCO The NEW York Times Building
SEOUL SHANGHAl SlLlC N ALLEY WASH|NGTON .

o V 620 EighthAvenue

NeWYork, NY 10018-1405
T +1212 8411046
adevlin-'brown@cov.com

Via ECF October 16, 2018

Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse

40 Foley Square The appucation 'S §/l'al'\fed.

NeW York, NY 10007 ~ w §;_:eni€d.

Re: United States v. Mark S. Scott S6 17 Cr. 630(ER) Edgardo %amés U S D
o azed. god

New York, New York 10007
Dear Judge Ramos:

We Write on behalf of our client, Mark Scott, in the above-captioned matter. The bail
bond authorizing Mr. Scott's release provides for home detention and limits travel to the
Southern District of Florida, the Southern and Eastern Districts of New York, and the District of
Massachusetts. Mr. Scott maintains a residence in both Coral Gables, Florida and on Cape Cod.
Mr. Scott has been residing at his Coral Gables residence under the supervision of Pretrial
Services in the Southern District of Florida. Pretrial Services has approved Mr. Scott's request
travel to the District of Massachusetts on October 18, returning on October l9. The purpose of
the trip is to address business issues and meet With Massachusetts attomeys.

The terms of the bond itself do not indicate that Mr. Scott must obtain permission from
the Court to travel between Massachusetts and Florida in circumstances Where Pretrial Services
has approved the trip. HoWever, during the Septernber 13 court appearance at Which the issue of
bail Was addressed the Govemment asked that Mr. Scott arrange for judicial permission for any
planned travel to Massachusetts and the Court stated that such judicial permission should be
sought Accordingly, Mr. Scott seeks permission to take the above-described trip to
Massachusetts that has been approved by Pretrial Services. We have spoken to the Govemment,
Which has no opposition to this request.

Respectfully Submitted,

,M im
"'" uaw m

Arlo Devlin-Brown

cc: Govemment counsel

 

